355 U.S. 39 (1957)
DISTRICT LODGE 34, LODGE 804, INTERNATIONAL ASSOCIATION OF MACHINISTS, ET AL.
v.
L. P. CAVETT CO.
No. 453.
Supreme Court of United States.
Decided November 12, 1957.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF OHIO.
J. W. Brown and Plato E. Papps for petitioners.
Leonard A. Weakley for respondent.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment of the Supreme Court of Ohio is reversed. Amalgamated Meat Cutters v. Fairlawn Meats, Inc., 353 U.S. 20, 948; Weber v. Anheuser-Busch, Inc., 348 U.S. 468; Garner v. Teamsters Union, 346 U.S. 485.